Citation Nr: 1828720	
Decision Date: 05/16/18    Archive Date: 05/23/18

DOCKET NO.  14-09 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.	Entitlement to a rating in excess of 30 percent for service-connected left ankle disability. 

2.	Entitlement to service connection for right leg disability, claimed as radiculopathy, due to service-connected low back disability. 

3.	Entitlement to service connection for right ankle disability, to include as secondary to service-connected left ankle disability. 

4. Entitlement to an extension for temporary total evaluation because of treatment for a service-connected or other condition subject to compensation. 

5.	Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities. 




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1967 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  February 2009, and July 2017 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The Veteran presented sworn testimony at a hearing before the undersigned in July 2016. 

At the July 2016 Board hearing, the undersigned Veteran's Law Judge (VLJ) and the Veteran's representative recharacterized some of the issues on appeal. Entitlement to service connection for phantom nerve pain, bilateral legs and ankles was recharacterized as entitlement to service connection for right leg disability, claimed as radiculopathy of the right leg due to service-connected low back disability; and entitlement to a rating in excess of 30 percent for residuals, fracture, left fibula with ankle impairment was recharacterized as entitlement to a rating in excess of 30 percent for the service-connected left ankle disability. 

The issues of entitlement to a rating in excess of 30 percent for service-connected left ankle disability, entitlement to service connection for right leg disability, claimed as radiculopathy, due to service-connected low back disability, entitlement to an extension for temporary total evaluation because of treatment for a service-connected or other condition subject to compensation, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's current right ankle disability, diagnosed as right ankle arthritis, is caused by his service-connected left ankle disability.


CONCLUSION OF LAW

The criteria for service connection for right ankle arthritis are met.  38 U.S.C. §§ 101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Disability which is proximately due to or the result of service-connected disease or injury shall be service-connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (a).  Secondary service connection may be established by a showing that a nonservice-connected disability is caused or aggravated (chronically worsened) by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Here, the evidence establishes that the Veteran has a current diagnosis of a left ankle fracture, which is currently evaluated at 30 percent.  See Novemeber 2013 VA examination.  Thus, the discussion below will focus on the pertinent evidence findings regarding a relationship between the claimed right ankle disability and the Veteran's service-connected left ankle disability.  

The Veteran seeks service connection for a right ankle disability.  He asserts that his right ankle disability is related to the difficulty he had walking as a result of his service-connected left ankle, which caused him to fall.

The medical evidence of record reflects the Veteran was hit by a car in Vietnam and fractured his left leg.  See July 1968 Service Treatment Records.  The November 2013 VA examination medical history noted that the Veteran had surgery which caused residual pain and difficulty walking.  As a result, in 1991 while he was walking, his left leg buckled, he lost balance and broke his talus on the right foot/ankle.  The November 2013 VA examiner noted a previous 1991 right talus fracture diagnosis and left ankle fracture.  The Veteran had surgery on the right ankle in 1992.  Id.  Further, the Veteran reports that the right ankle continues to cause him pain.  See July 2016 Hearing Transcript.  The examiner also diagnosed the Veteran with degenerative or traumatic arthritis of the right ankle.  The examiner noted that the right ankle has slight degeneration of the ankle joint itself, but it is mild.  He added that the Veteran's talus does have post operative changes indicating it was fractured previously and osseous defect which could limit his dorsiflexion or cause painful dorsiflexion. 

In July 2016, the Veteran competently testified that he developed problems walking as a result of his service-connected left ankle disability which caused him to fall and injure his right ankle.  See July 2016 Board Transcript.  The Veteran is competent to report the onset and continuation of his right ankle symptoms and the Board finds his testimony credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); see also Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board notes that the November 2013 VA examiner opined that the Veteran's fall was less likely than not the result of the Veteran's service-connected condition.  He further opined, that although it is true that after a traumatic injury as this veteran sustained (ankle fracture) that the ankle could still be unstable or cause pain such that one could lose their balance and fall, it seems more likely than not that his left knee was the primary reason why his leg buckled and he fell and fractured his right ankle.  He added, that whether the Veteran's knee was somehow involved in the accident and was overlooked is another matter and called for speculation. 

A January 2014 note from a private examiner shows the Veteran has been under the care of this private physician for years. The private examiner indicates the Veteran has reported that since his accident in service, his left leg has bothered him and caused him to be unstable.  The Veteran also reported suffering a bad fall due to his instability and that caused him to break his ankle in two places.  Id.  Therefore, the Board finds that the evidence, both positive and negative, as to causation is at least in equipoise.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that secondary service connection for right ankle disability is warranted.


ORDER

Service connection for right ankle arthritis is granted.


REMAND

The Veteran seeks a rating in excess of 30 percent for service-connected left ankle disability; service connection for a right leg disability, claimed as radiculopathy, due to service-connected low back disability; and a TDIU. 

Regarding the Veteran's service-connected left ankle disability, the Veteran testified that his disability has worsened since his most recent examination, conducted in November 2013.  See July 2016 Hearing Transcript pp. 6-8; November 2013 VA examination.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected left ankle disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

At the July 2016 hearing, the Veteran also testified that he has numbness around his ankle, and pain and numbness shooting down his leg, such that an evaluation would be necessary to ascertain and consider whether radiculopathy is the source of the pain and numbness in his ankle and leg.  

Finally, because the adjudication of the Veteran's increased rating for service-connected left ankle disability and entitlement to service connection for right leg claims will impact the adjudication of the Veteran's TDIU, the issue is inextricably intertwined with the adjudication of those claims and an appellate determination at this time would be premature.  

Manlincon Issue

In August 2017, the Veteran filed a notice of disagreement with the July 2017 rating decision that denied claim of entitlement to an extension for temporary total evaluation because of treatment for a service-connected or other condition subject to compensation.  No further action was taken by the RO.  Therefore, the Board finds that this claim must be remanded for a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.	Furnish the Veteran a VA Form 21-8940 and request that he complete and return the form in a timely manner.

2. With any necessary assistance from the Veteran, obtain and associate with the claims file, any outstanding treatment records for the Veteran's left ankle and right leg disability.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his left ankle disability.  The claims file should be made available to and reviewed by the examiner.  All necessary tests should be performed.  All findings should be reported in detail.  

The examiner should identify all left ankle pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.  

The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present. 

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time. 

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4. Schedule the Veteran for a VA examination regarding the nature and etiology of the Veteran's right leg disability.  The entire claims file must be reviewed by the examiner.  The examiner must diagnose all current right leg disabilities, including radiculopathy.

Following review of the claims file.  The examiner should provide opinions on the following:

a. Whether it is least as likely as not that the Veteran's right leg disability is related to or had its onset in service.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

b. Is the Veteran's right leg disability at least as likely as not related to his service-connected low back disability?  

If not directly etiologically caused by his service- connected low back disability, is the Veteran's right leg disability as least as likely as not been aggravated beyond its normal progression by the Veteran's service-connected low back disability?  If so, the examiner is requested to provide a pre-aggravation and post-aggravation level of severity.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

A response regarding both direct causation and secondary causation, to include aggravation must be provided or the examination report will be returned as inadequate.

If aggravation is found, identify the base level of disability prior to aggravation, to the extent possible, based on the medical evidence and also any lay statements as to the severity of the condition over time.

c. State whether the Veteran has a diagnosis of radiculopathy of the lower right extremity. 

d. If the Veteran has a diagnosis of radiculopathy, opine as to whether it is at least as likely as not that the radiculopathy is caused or aggravated by his service-connected disabilities, specifically his low back disability.

The examiner must consider any evidence of nonunion or malunion, and whether a separate compensable disability is warranted.  

The examination report must include a complete rationale for all opinions expressed.  If the expert cannot provide an opinion without resorting to speculation, he or she should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

5. As to claim of entitlement to an extension for temporary total evaluation because of treatment for a service-connected or other condition subject to compensation, issue an SOC.  Thereafter, only return this issue to the Board once the Veteran perfects his appeal by filing a timely substantive appeal.

6. Then readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


